Title: From George Washington to Lund Washington, 17 July 1780
From: Washington, George
To: Washington, Lund


					
						Dear Lund,
						Head Qrs in Bergen Cty [N.J.] 17th July 1780.
					
					I have received no letter from you for sometime, which I attribute to your late Journey to Philadelphia.
					Within these two days we have received an acct of two Fleets—the one very agreeable—the other much the reverse. The French arrived at Rhode Island the 11th—but in what force either of Men or war-Transports—or Troops—I have not yet learnt. the British, consisting of 6 Ships of the line, arrived at New York on the 13th; and with the aid of those already in the harbour under the command of Admiral Arbuthnot, will, it is to be feared, render that place too powerful for our present prospects.
					We have not as yet received more than 1200 recruits to the Army—when the promised aid will arrive from the several States—or whether it will ever arrive, heaven alone can tell—I cannot—the Season bids fair to be wasted ere this happens. expence incurred—& no service performed—though much will be expected (whether Men or means are furnished to do it with) by the people at large, and even by those whose duty it is to know the true state of things.
					Excepting for Indian Corn it is to be feared that rain if you have had any, has come too late to benefit your Crops—Flax, Spring grain—& Wheat ma⟨y⟩ have been too far gone to be recovere⟨d⟩—But I ask pardon of the Tobacco—this may yet be thankful for refreshing showers; as may the grass also. As your Harvest must be ended, you can possibly form some guess of its yield. It is with much pleasure I behold the promising Crops in this Country just now inv⟨i⟩ting the Sickle.
					What number of Colts have yo⟨u⟩ had, & are like to have this year & wha⟨t⟩ appearance do they make? Make a tender of my compliments to Mrs Washington and to any enquiring friends & be assured that I am with sincere regard Yr Affecte friend & Servt
					
						Go: Washington
					
				 